DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed on 7/22/2022, with respect to objection to claims 1-8 have been fully considered and are persuasive.  The objection to claims 1-8 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a data generation method executed by a computer, the data generation method comprising: acquiring first waveform data and second waveform data, each of the first waveform data and the second waveform data including marking information at a first position on a waveform; specifying a transformation function that transforms the first waveform data to reduce a difference between a first value of a time axis for a first characteristic point in the first waveform data and a second value of the time axis for a second characteristic point, in the second waveform data, corresponding to the first characteristic point; and generating third waveform data, in which the marking information is applied at a second position corresponding to the first position in the first waveform data, the second position being determined by using the transformation function. The closest prior art, NPL (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, list on the IDS filed on 6/2/2022) discloses training a neural network to detect arrhythmias in arbitrary length ECG time series, but fails to disclose “specifying a transformation function that transforms the first waveform data to reduce the difference between a first value of a time axis for a first characteristic point in the first waveform data and a second value of the time axis for a second characteristic point, in the second waveform data, corresponding to the first characteristic point; and generating third waveform data, in which the marking information is applied at a second position corresponding to the first position in the first waveform data, the second position being determined by using the transformation function”.  These distinct features has been added to independent claims 1, 7, and 8, thus rendering claims a-8 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/3/2022